DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 16, line 9, insert a colon at the end of the line
In Claim 16, line 28, delete “and” from the end of the line
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation “said process comprising repeated cycles of a heating step followed by a shutdown step and a restarting step” which is considered indefinite because the wording of this limitation makes it unclear as to whether the heating step alone is repeated throughout cycles and then those repeated heating steps are followed by a shutdown step and a restarting step or if each cycle that is to be repeated comprises a consecutive heating step, shutdown step and restarting step.

	Claims 17-32 are rejected due to their dependency on Claim 16. 
	Claim 22 recites the limitation “the heating rate VT(UP) determined from the detected temperature”. There is insufficient antecedent basis for this limitation in the claim. It should be noted that no such heating rate has been established within Claim 22 or in Claim 16 on which Claim 22 depends.
	Claim 23 recites the limitation “wherein the heating step is a step of the treatment of a feedstock in the furnace, preferably a step of melting or reheating the feedstock” which is considered indefinite because the use of “preferably” makes it is unclear if “a step of melting or reheating the feedstock” is actually required by the claim or not. The metes and bounds of the claim are consequently unclear. 
	Claim 25 recites the limitation “wherein the medium is a gaseous medium preferably chosen from air, nitrogen, CO2 or steam, more preferably air” which is considered indefinite because the use of “preferably” makes it is unclear if “air, nitrogen, CO2 or steam” is actually required by the claim or not. The metes and bounds of the claim are consequently unclear. 
	Claim 26 recites the limitation “wherein the fluid to be preheated is an oxidant with an oxygen content between 50 vol% and 100 vol%”. It is unclear if “the fluid to be preheated” is referring to each and every fluid of the “at least one fluid” already established within Claim 16 or if it is referring to a single fluid of the at least one fluid. Moreover, if more than one fluid were present, it is unclear if each 
	Claim 29 recites the limitation “wherein the flow rate Dm of the medium in the chamber does not exceed 75% of the flow rate Dm during the heating step” which is considered indefinite because it is unclear when the flow rate Dm of the medium in the chamber does not exceed 75% of the flow rate Dm during the heating step. It is unclear if this occurs during the restarting step, during the shutdown step or at some other time altogether. The metes and bounds of the claim are consequently unclear.
	Claim 30 recites the limitation “wherein the flow rate Dm of the medium in the chamber does not exceed 90% of the flow rate Dm during the heating step” which is considered indefinite because it is unclear when the flow rate Dm of the medium in the chamber does not exceed 90% of the flow rate Dm during the heating step. It is unclear if this occurs during the restarting step, during the shutdown step or at some other time altogether. The metes and bounds of the claim are consequently unclear.
	Claim 31 recites the limitation “the fluid is split into two portions” which is considered indefinite because it is unclear which fluid of all the fluids that have already been established (such as the “fuel”, “oxidant” and “at least one fluid” to be heated) that “the fluid” is referring to. The metes and bounds of the claim are consequently unclear. 
	Claim 32 recites the limitation “wherein a ratio between, on the one hand, the second portion of the fluid and, on the other hand, the sum of the first portion of the fluid and the second portion of the fluid increases during the starting step” which is considered indefinite because there is insufficient antecedent basis for “the one hand” and “the other hand”. These recitations make the exact scope of the claim unclear. It is recommended that Applicant completely revise this claim for clarity. 



Allowable Subject Matter
Independent Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Independent Claims 17-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding independent Claim 16: To the extent that Claim 16 is understood in light of the 112(b) rejections set forth in this Office Action (as presented above), no known prior art anticipates or renders obvious the process as a whole as is claimed in Claim 16.
	While the known prior art teaches of furnaces that are supplied with fuel and oxidant wherein the fuel and/or the oxidant may be preheated by indirect heat exchange with an intermediate fluid, no known prior art teaches of adjusting individual flow rates (“Df” and “Dm”) of the fluid to be pre-heated and the intermediate fluid during cyclic heating, shutdown and restarting steps as is claimed wherein “during the shutdown step, each of the supply of the fuel to the furnace, the supply of the oxidant to the furnace, the combustion of the fuel with the oxidant in the furnace, and the discharge of flue gases from the furnace through the duct are interrupted; during the shutdown step, the flow rate Dm of the medium in the chamber does not exceed 50% of the flow rate Dm during the heating step; during the restarting step, each of the supply of the fuel to the furnace, the supply of the oxidant to the furnace, the combustion of the fuel with the oxidant in the furnace, and the discharge of flue gases from the furnace through the duct are restarted; and during the restarting step, a flow rate Dm of the medium is introduced into the chamber which is greater than the flow rate Dm during the shutdown step; and during the restarting step, the flow rate Dm is regulated so as to limit the rate of heating of the first wall until the first wall reaches the operational temperature at the end of the restarting step”. 
	For example, Douxchamps et al. (US 9,221,703 B2) (hereinafter “Douxchamps”) discloses a furnace (1) that is supplied with fuel and oxidant wherein the fuel and/or the oxidant may be preheated by indirect heat exchange with an intermediate fluid. Douxchamps teaches that “it is advantageous to carry out the heat exchange in two steps. In a first "recuperator" the flue gas heats up an intermediate fluid, for example air, nitrogen, CO2 or any appropriate fluid which for example circulates in a loop between this recuperator and a heat exchanger, or better still several heat exchangers, in which heat exchanger(s) it heats the oxygen or the fuel” (see Col. 13, lines 10-20 and Figs. 1, 3 and 4). However, Douxchamps fails to disclose any process steps that involve using this teaching during a cyclic heating step, shutdown step and restarting step as is claimed and no motivation would have existed to have modified Douxchamps to have arrived at the specific process of Claim 16 that comprises, inter alia, “during the restarting step, the flow rate Dm is regulated so as to limit the rate of heating of the first wall until the first wall reaches the operational temperature at the end of the restarting step”. Thus, Claim 16 is neither anticipated nor rendered obvious by the Douxchamps reference. 
	Similarly, Borders et al. (US 2007/0141522 A1) and Penfornis et al. (US 7,062,912 B2) comprise systems and processes for using the same that are similar to that taught by Douxchamps in that a furnace that is supplied with fuel and oxidant is employed wherein the fuel and/or the oxidant may be preheated by indirect heat exchange with an intermediate fluid. However, these references also fail to disclose anything about the claimed process steps of using this type of indirect heat exchange during a cyclic heating step, shutdown step and restarting step as is claimed that include, inter alia, “during the restarting step, the flow rate Dm is regulated so as to limit the rate of heating of the first wall until the first wall reaches the operational temperature at the end of the restarting step” and no motivation would have existed to have modified either of these references to have arrived at the totality of the process as is claimed in Claim 16. Therefore, the subject matter of Claim 16 is considered to be allowable over the known prior art. 
	However, the exact scope of Claim 16 is unclear and Claim 16 and dependent Claims 17-32 are consequently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (as presented above). Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from amendments. 

Recommendations from Examiner
The Examiner recommends that Applicant do the following:
Consider revising the title of the Application such that “METHOD FOR OPERATION A BATCH FURNACE COMPRISING THE PREHEATING OF A FLUID UPSTREAM OF THE FURNACE” becomes -- METHOD FOR OPERATING A BATCH FURNACE COMPRISING THE PREHEATING OF A FLUID UPSTREAM OF THE FURNACE --
It is apparent from the specification and Figs. 2 and 3 that the “operational temperature” that is sought to be controlled via the regulation of Dm relates to the “operational temperature” of the first wall as opposed to the second wall (See pg. 6 lines 15-19 of the specification and see Figs. 2 and 3 and note that “T1st wall” is indicated as the dashed line). Claim 16 appears to Claim the opposite in lines 16-18. Thus, it is recommended that Applicant revise the claim to reflect that the claimed “operational temperature” relates to the first wall as opposed to the second wall. Alternatively, if Applicant believes that this interpretation is in error, Applicant may provide a statement in response to this comment that explains how the claim as it stands does align with the specification in addition to Figs. 2 and 3 and why it should not be changed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference are considered relevant to this application in terms of structure and use:
Douxchamps et al. (US 9,221,703 B2)
Borders et al. (US 2007/0141522 A1)
Penfornis et al. (US 7,062,912 B2)
Kobayashi (US 2010/0081103 A1)
Chamberland et al. (US 5,807,418)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/23/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762